--------------------------------------------------------------------------------

TERM LOAN NOTE
 

$ 6,800,000  
July 13, 2012



FOR VALUE RECEIVED, EMERICHIP WALLA WALLA LLC, a Delaware limited liability
company (“Borrower”), hereby unconditionally promises to pay to the order of
MIDCAP FUNDING VIII, LLC, a Delaware limited liability company (together with
its successors and assigns, “Lender”) at the office of Agent (as defined herein)
at 7255 Woodmont Avenue, Suite 200, Bethesda, MD 20814, or at such other place
as Agent may from time to time designate in writing, in lawful money of the
United States of America and in immediately available funds, in the principal
sum of Six Million Eight Hundred Thousand and No/100 Dollars ($6,800,000.00),
pursuant to the terms of that certain Credit and Security Agreement dated of
even date herewith (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Borrower, such other
borrowers that may become “Borrowers” under the Credit Agreement, various
financial institutions as are, or may from time to time become, parties thereto
as lenders (including without limitation, Lender) and MidCap Funding VIII, LLC,
individually as a Lender, and as administrative agent (in such capacity and
together with its successors and assigns, “Agent”).  All capitalized terms used
herein (which are not otherwise specifically defined herein) shall be used in
this Term Loan Note (this “Note”) as defined in the Credit Agreement.
 
1. The outstanding principal balance of the Term Loan evidenced by this Note
shall be payable in full on the Termination Date, or on such earlier date as
provided for in the Credit Agreement.
 
2. This Note is issued in accordance with the provisions of the Credit Agreement
and is entitled to the benefits and security of the Credit Agreement and the
other Financing Documents, and reference is hereby made to the Credit Agreement
for a statement of the terms and conditions under which the Term Loan evidenced
hereby was made and is required to be repaid.
 
3. Borrower promises to pay interest from the date hereof until payment in full
hereof on the unpaid principal balance of the Term Loan evidenced hereby at the
per annum rate or rates set forth in the Credit Agreement.  Interest on the
unpaid principal balance of the Term Loan evidenced hereby shall be payable on
the dates and in the manner set forth in the Credit Agreement.  Interest as
aforesaid shall be calculated in accordance with the terms of the Credit
Agreement.
 
4. Upon and during the continuation of an Event of Default, and as provided in
the Credit Agreement, the Term Loan evidenced by this Note may be declared, and
immediately shall become, due and payable without demand, notice or legal
process of any kind; provided, however, that upon the occurrence and
continuation of an Event of Default pursuant to the provisions of
Section 11.1(e) or Section 11.1(f) of the Credit Agreement, the Term Loan
evidenced by this Note shall automatically be due and payable, without demand,
notice or acceleration of any kind whatsoever.
 

CHICAGO/#2321248.4
 
 

--------------------------------------------------------------------------------

 



 
5. Payments received in respect of the Term Loan shall be applied as provided in
the Credit Agreement.
 
6. Presentment, demand, protest and notice of presentment, demand, nonpayment
and protest are each hereby waived by Borrower.
 
7. No waiver by Agent or any Lender of any one or more defaults by the
undersigned in the performance of any of its obligations under this Note shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different nature, or as a waiver of any obligation of Borrower to
any other lender under the Credit Agreement.
 
8. No provision of this Note may be amended, waived or otherwise modified unless
such amendment, waiver or other modification is in writing and is signed or
otherwise approved by Borrowers, the Required Lenders and any other lender under
the Credit Agreement to the extent required under Section 13.16 (Amendments and
Waivers) of the Credit Agreement.
 
9. THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.
 
10. Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
11. Whenever in this Note reference is made to Agent, Lender or Borrower, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns.  The provisions of this Note shall be binding
upon each Borrower and its successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.
 
12. In addition to and without limitation of any of the foregoing, this Note
shall be deemed to be a Financing Document and shall otherwise be subject to all
of general terms and conditions applicable to Financing Documents set forth in
the Credit Agreement, mutatis mutandis.
 
(Signatures to Appear on Following Page)
 


 
2
 

CHICAGO/#2321248.4
 
 

--------------------------------------------------------------------------------

 
Signature Page to Term Loan Note
 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this Note
constitute an agreement executed under seal, the undersigned has executed this
Note under seal as of the day and year first hereinabove set forth.
 


BORROWER:
 
EMERICHIP WALLA WALLA LLC, a Delaware limited liability company
By:  EMERITUS CORPORATION, a Washington corporation
Its: Sole Member
By:   /s/ Eric
Mendelsohn                                                   (SEAL)
       Eric Mendelsohn
                      Senior Vice President Corporate Development
           




 
3
 

CHICAGO/#2321248.4
 
 

--------------------------------------------------------------------------------

 
 

 
 


